Citation Nr: 0824571	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO. 01-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back condition, 
including arthritis, to include as secondary to service-
connected traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1956.      He had subsequent periods of active duty 
for training (ACDUTRA) with the Alabama National Guard.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal   from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The Board previously considered this appeal in July 2003 and 
November 2005.  The November 2005 Board decision reopened and 
remanded the claim. The RO/Appeals Management Center (AMC) 
completed all requested development, and the Board denied the 
claim in July 2006. 

The veteran appealed the Board's decision denying service 
connection for a       low back condition to the U. S. Court 
of Appeals for Veterans Claims (Court).     The parties 
submitted a Joint Motion for Remand which the Court granted 
in a June 2007 Order, which vacated the July 2006 decision 
and returned the case to the Board for further appellate 
review. 

On further consideration of the veteran's claim, the Board 
noted that the veteran through his representative had 
specifically argued that his service-connected left knee 
disorder had caused his non-service-connected back 
disability. The Board remanded the case in October 2007 for 
evidentiary development, to include a medical opinion and 
consideration of the secondary service connection theory. 

This matter is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law. VA will notify the veteran if 
further action is required on his part.




REMAND

The preceding remand by the Board directed that a 
comprehensive VA examination and opinion on the etiology of a 
current low back disorder be obtained. This development was 
deemed warranted in view of the terms of the Court's Joint 
Motion requiring more detailed consideration of the veteran's 
lay testimony and contemporaneous treatment history of a July 
1979 motor vehicle accident during a period of ACDUTRA that 
allegedly caused him to sustain a back injury. 

Although the RO/AMC conducted further medical inquiry, it did 
not address the veteran's contention that his service-
connected left knee disorder caused or aggravated his claimed 
low back condition, as was specifically directed by the Board 
in its remand. Because the Board is obligated by law to 
ensure that the RO complies with its directives, and the 
Court has held that compliance by the RO is neither optional 
nor discretionary, the Board must again remand the claim. 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board directed consideration of a theory of secondary 
service connection, based upon several statements from the 
veteran's representative which essentially alleged that the 
low back disorder was causally related to  service-connected 
traumatic arthritis of the left knee. 38 C.F.R. § 3.310(a). 
See e.g., Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (where a 
regulatory presumption of service connection for a given 
disability does not apply, the claim nonetheless must be 
considered to determine whether service connection can be 
established on another basis); see also Robinson v. 
Mansfield, 21 Vet. App. 545 (2008) (VA is not required to 
raise sua sponte all possible theories of entitlement, but 
consideration must be afforded to those reasonably raised 
either by the claimant or the evidence of record). 

The Board's instructions in its October 2007 remand 
specifically instructed the designated VA examiner to also 
opine as to whether the veteran's back condition was caused 
or aggravated by the service-connected left knee disorder. 


The examiner did not comply with this instruction, and the 
Board therefore returns the claim to the RO/AMC so that such 
an opinion may be obtained. Stegall v. West,      11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers upon the 
veteran,     as a matter of law, the right to compliance with 
the remand instructions,         and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand). 

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA 
examiner who conducted the VA examination 
of March 2008. If the examiner is not 
available, or is no longer employed by 
VA, schedule the veteran for an 
examination by a physician who has not 
seen him previously. Whether the March 
2008 examiner responds to this inquiry 
without the need for a new medical 
examination; or whether a new examination 
is conducted because the March 2008 
examiner is no longer available, each of 
the following questions must be addressed 
in any report generated as a result of 
this remand:

a) Were the injuries in August 1978, 
March 1979, July 1979 and October 
1979 related or distinct and 
separation conditions? If the 
conditions were separate, the 
examiner should express an opinion 
as to whether any current 
symptomatology is a result of any of 
these incidents;

If the injuries during service were 
related, the examiner should discuss 
the course and progression of the 
injury and provide an opinion as to 
whether this injury resulted in 
chronic symptoms or progressed to 
cause any currently documented back 
disability.

b) Whether or not any back pain or 
back injury demonstrated during 
active service or National Guard 
service resulted in chronic 
symptoms?

c) The examiner should also review 
the July 1979 injury to the left leg 
and subsequent treatment records for 
traumatic arthritis of the left leg 
condition, including VA 
examinations. The examiner is 
requested to provide an opinion as 
to whether the low back condition 
was caused or aggravated by the 
service-connected traumatic 
arthritis of the left leg?

The claims folder and a copy of this remand, will 
be reviewed by the examiner. The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained and a copy of 
this remand.

2. When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to 
be appropriate under the law.           
Then readjudicate the issue of 
entitlement to service connection for a 
low back condition, including arthritis, 
to include as secondary to service-
connected traumatic arthritis of the left 
knee.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report are incomplete, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefit sought 
on appeal is not granted to the veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further  appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




